Case 8:17-cv-02896-WFJ-AAS Document 210 Filed 09/24/19 Page 1 of 2 PageID 6997



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  ROBERT L. VAZZO, LMFT, etc., et al.,         )
                                               )
                         Plaintiffs,           )
                                               ) Case No. 8:17-cv-2896-T-02AAS
  v.                                           )
                                               )
  CITY OF TAMPA, FLORIDA,                      )
                                               )
                         Defendant.            )
                                               )

                          STIPULATION OF
  VOLUNTARY DISMISSAL OF CLAIMS BY PLAINTIFF DAVID H. PICKUP, LMFT

        The parties, pursuant to Rule 41(a)(1)(A)(ii), Fed. R. Civ. P., hereby stipulate to the

 dismissal of all claims, without prejudice, by Plaintiff DAVID H. PICKUP, LMFT, individually

 and on behalf of his patients.



         Attorneys for Plaintiffs               Attorneys for Defendant

         /s/ Roger K. Gannam                    /s/ Robert V. Williams
         Mathew D. Staver                       Robert V. Williams
         Horatio G. Mihet                       Dana L. Robbins
         Roger K. Gannam                        BURR & FORMAN LLP
         Daniel J. Schmid                       201 N. Franklin Street, Ste. 3200
         LIBERTY COUNSEL                        Tampa, Florida 33602
         P.O. Box 540774                        Telephone: (813) 221-2626
         Orlando, FL 32854                      Facsimile: (813) 221-7335
         Telephone: (407) 875-1776              E-mail: rwilliams@burr.com
         Facsimile: (407) 875-0770                      drobbins@burr.com
         E-mail: court@LC.org                           pturner@burr.com
                 hmihet@LC.org
                 rgannam@LC.org
                 dschmid@LC.org
Case 8:17-cv-02896-WFJ-AAS Document 210 Filed 09/24/19 Page 2 of 2 PageID 6998



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this September 24, 2019, I caused a true and correct copy of the

 foregoing to be filed electronically with the Court’s CM/ECF system. Service upon all counsel of

 record will be effectuated by the Court’s electronic notification system.

                                                      /s/ Roger K. Gannam
                                                      Roger K. Gannam
                                                      Attorney for Plaintiffs




                                                  2
